Citation Nr: 1335399	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO. 12-20 991	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for residuals of a crushed left index finger, with mallet deformity.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from September 1983 to March 1991 and other than honorable service from March 1991 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case has since been transferred to the jurisdiction of the RO in St. Petersburg, Florida.


FINDING OF FACT

The service-connected residuals of a crushed left index finger are manifested by an asymptomatic scar, and mallet deformity with limitation of motion of the distal portion of the finger.


CONCLUSION OF LAW

The criteria for a compensable initial rating for residuals of a crushed left index finger with mallet deformity have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5153, 5225, 5229, § 4.118, DCs 7801-7805, and § 4.124a, DC 8515 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a).

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and/or effective date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran is challenging the initial evaluation assigned following the grant of service connection for the disability at issue.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer necessary because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; 38 C.F.R. § 3.159(b)(3) (2013).   

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the reports associated with the VA examinations, along with an addendum to the August 2012 examination report, VA treatment records, and service treatment records (STRs).  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was provided VA examinations in October 2009 and August 2012 (the reports of which have been associated with the claims file).  The Board finds that these examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.


For the reasons expressed above, the Board finds that no further assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. Increased Rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of the initial rating assigned until a final decision is made.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Additionally, painful motion of a joint under 38 C.F.R. § 4.59 may warrant a minimum rating of 10 percent.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).

The rating decision on appeal granted service connection for the disability at issue, with a noncompensable initial rating assigned, effective from February 5, 2009.  As such, the rating period on appeal is from February 5, 2009.  The Veteran's residuals of a crushed left index finger with mallet deformity are currently rated by analogy under 38 C.F.R. § 4.71a, DC 5299-5225 (2013).  See 38 C.F.R. § 4.27 (2013).  The diagnostic codes pertaining to range of motion of the fingers are found in 38 C.F.R. § 4.71a, DCs 5216 to 5230.  As applicable to this case, the preamble to 38 C.F.R. § 4.71a, DCs 5216-5230 provides, in pertinent part, that:

(1) For the index finger (digit II), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id. 

(3) Evaluation of ankylosis of the index finger: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.  Id. 

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.  Id. 

Under DC 5225, a 10 percent rating is warranted for unfavorable or favorable ankylosis of the index finger.  38 C.F.R. § 4.71a, DC 5225.

A note to DC 5225 provides that consideration should also be given to whether a rating as amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.

Under DC 5229, a noncompensable rating is warranted for limitation of motion of the index finger with a gap of less than 1 inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted for limitation of motion of the index finger with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  This is so for both the dominant and non-dominant hand.

On VA examination conducted in October 2009, the diagnosis was residuals of a crushed left index finger with a mallet deformity of the distal interphalangeal (DIP) joint.  X-ray examination of the left index finger revealed persistent flexion at the DIP joint.  Physical examination revealed that the rest of the Veteran's left hand and fingers functioned normally.  With the exception of the DIP joint, the Veteran had full range of motion in the proximal interphalangeal (PIP) and metacarpophalangeal (MP) joints of the left index finger.  The examination also revealed that the Veteran had normal grip and grasp, could get pulps to palms normally, had normal dexterity, and repetitive use did not result in changes.  The Veteran was noted to be right handed.

A second VA examination, conducted on August 7, 2012, revealed that the Veteran complained that he did not have sensation in the left index finger, but that it became cold fast in cold weather, and turned purple and throbbed.  The Veteran reported he had no movement of the distal joint of the left index finger, and that it was difficult to use the tip.  He reported that he was a carpenter and had to look to see if he was holding a nail.  The Veteran was noted to be right hand dominant.  He denied having flare-ups.  On clinical examination, the Veteran demonstrated decreased range of motion in his left index finger, which resulted in a gap between the transverse crease of the palm and index finger of less than 1 inch (2.5 cm).  There was no limitation of extension.  Repetitive use did not result in further limitation of range of motion.  There was no objective evidence of painful motion of any of the fingers of the left hand.  The examiner reported that the Veteran experienced functional loss in the form of decreased movement in his left index finger.  It was noted that the distal phalanx of the left index finger had a flexion deformity, but could be passively extended to 130 degrees.  Left hand grip strength was noted as 5/5.  It was noted that the Veteran did not have ankylosis of his thumb or fingers.  The Veteran was noted to have a left index finger scar, but that the scar was not painful or unstable, and was not of a total area greater than 6 square inches.  

It was indicated that functional impairment of the left index finger was not of such extent that amputation with a prosthesis would equally serve the Veteran.  The examiner also concluded that the Veteran's index finger disability did not impact his ability to work, as the Veteran reported working as a carpenter since separation.  Neurologic examination was also conducted at this time.  The examiner concluded that there was no evidence of neuropathy of the left hand.  Muscle strength testing and sensory testing were unremarkable.  In this regard, while it was originally reported that the Veteran experienced decreased sensation in his left hand/fingers in the report of the August 7, 2012 VA examination, an addendum to this examination, dated August 17, 2012, indicated that this was a typographical error, which was corrected to reflect no loss of sensation.

The evidence in this case demonstrates that the Veteran does not experience any unfavorable ankylosis as contemplated by the rating criteria.  The report from the August 2012 examination indicates that no ankylosis was discovered.  Moreover, even if the Veteran's DIP joint in his left index finger is deemed to be unfavorably ankylosed, a compensable rating would not be warranted as ankylosis of the DIP joint is not contemplated by the rating criteria for DC 5225.  See notes in the preamble to 38 C.F.R. § 4.71a Diagnostic Codes 5216-5230, outlined above.  Since the DIP joint is not contemplated by the rating criteria, a compensable rating is not warranted.

The evidence also establishes that a compensable rating for limitation of motion under DC 5229 is not warranted.  As described above, the August 2012 examination revealed that the Veteran did experience limited range of motion of his left index finger.  However, this limitation resulted in a gap of less than 1 inch between his finger and palm.  Under the applicable rating code, a compensable rating is warranted where limitation of motion results in a gap of 1 inch or more.  As such, a compensable rating is not warranted for the Veteran's loss of range of motion under DC 5229.

The Board has also considered whether a separate rating is warranted for neurologic impairment resulting from the service-connected crushed left index finger injury.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2013).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2013).

Paralysis of the median nerve of the minor hand is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for severe incomplete paralysis; and a 60 percent rating is warranted for complete paralysis, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle fingers remain extended, inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at right angles to the palm, weakened flexion of the wrist, and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

In this case, neither the October 2009 nor August 2012 VA examination reports reflect that the Veteran experiences any neurological impairment of his service-connected left index finger.  Left hand grip strength was determined to be normal and no sensory loss was reported.  While the August 2012 examination report reflects that the Veteran experiences mild incomplete paralysis of his right median nerve, the left median nerve was found to be normal.

Although a left index finger scar was noted on VA clinical examination in August 2012, it was not shown to be symptomatic or to result in functional impairment.  As such, a compensable initial rating is not warranted under 38 C.F.R. § 4.118, DC 7801, 7802, 7804, or 7805 (2013).  Indeed, on VA examination in August 2012, the scar was specifically noted as not painful or unstable, and was not reported to affect an area of at least 6 square inches.

The Veteran is competent to report symptoms associated with his service-connected residuals of a crushed left index finger, such as sensory loss in part of his finger.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, the objective evidence in this case does not support a finding that the Veteran experiences any neurological impairment.  As described, the Veteran did not demonstrate any sensory loss in his left index finger upon examination.  The VA examiner reported no evidence of paralysis in the Veteran's left median nerve, sensory testing was normal, and grip strength of the left hand was found to be normal.  VA treatment records from January 2011 are also negative for any indication of a neurological problem.  As such, the evidence weighs against a finding that the Veteran meets the criteria for a compensable rating under DC 8515.

The Board has also considered application of 38 C.F.R. § 4.59.  However, in this case the Veteran has not complained of painful motion of his left index finger.  The Veteran's complaints are limited to a lack of range of motion along with sensory loss in the distal portion of the finger.  Furthermore, the medical evidence reflects that the Veteran does not experience painful motion of the finger.  As such, compensation for painful motion under § 4.59 is not for application.

Additionally, a compensable rating for functional loss under 38 C.F.R. §§ 4.40 and 4.45 is also not warranted.  The Court has held that functional loss that results from the inability to perform the normal working movements of the body may result in a higher disability rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in this case, while the evidence does indicate that the Veteran complained of difficulty using the tip of his left index finger, and as such, experiences functional loss, the evidence also indicates that this loss occurs exclusively in the distal portion of the index finger.  Specifically, the August 2012 VA examination report reveals that the functional loss experienced by the Veteran is a flexion deformity of the distal phalanx that can be passively extended to 130 degrees.  Both VA examinations revealed that with the exception of the distal portion, the remainder of the Veteran's left index finger functions normally.  The August 2012 examination report reveals that the Veteran did not experience a decrease in range of motion to a compensable level, fatigue, or weakness on repetition of motion.  The evidence does not indicate that the Veteran has painful motion of the joint.  The Veteran also did not report any flare ups.  Therefore, the evidence weighs against a finding that the Veteran has functional loss of his left index finger to a compensable degree.

As described, the medical evidence in this case does not show that a compensable rating is warranted for the Veteran's residuals of a crushed left index finger at any time during the course of his appeal.  Therefore there is no basis for a staged rating.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluations for the residuals of a crushed left index finger disability are inadequate (which they are not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, the Veteran has not reported that he is unable to work as a result of his finger disability.  Moreover, the October 2009 and August 2012 VA examination reports reflect that the Veteran's left finger disability has no impact on his ability to work.  The record is negative for objective evidence that the Veteran's left finger disability has resulted in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected left index finger disability.  He has not alleged that he is unemployable on account of his service connected disability.  As described, the VA examination reports reflect that the Veteran's left finger disability does not impact his ability to work.  The Veteran has not asserted that his service-connected disability prevents him from securing or following a substantially gainful occupation.  Thus, the Board finds that no claim for a TDIU has been reasonably raised by the record.



ORDER

Entitlement to a compensable initial rating for residuals of a crushed left index finger, with mallet deformity, is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


